MEMORANDUM **
Nada Raad appeals pro se from the district court’s order denying her Fed. R.Civ.P. 60(a) motion for relief from the judgment ordering her to pay costs and fees arising from her Title VII action against the School District. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Cintron v. Union Pacific R. Co., 813 F.2d 917, 919 (9th Cir.1987), and we affirm.
The district court did not abuse its discretion by denying Raad’s motion because Raad did not show that the court made a clerical mistake, oversight, or omission regarding that judgment. See Blanton v. Anzalone, 813 F.2d 1574, 1577 & n. 2 (9th Cir.1987) (explaining that “errors correctable under Rule 60(a) include those where what is written or recorded is not what the court intended,” and that mistakes that cannot be corrected pursuant to Rule 60(a) consist of instances where “the court made a legal or factual mistake in making its original determination”).
Raad’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.